        Case 1:20-cr-00252-UA Document 3 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                      ORDER
                                       :
    Liridon Gashi                      :
                                       :
                                       :                   20 Cr. 252 (RA)
                                       :                     Docket #
---------------------------------------x




  Ronnie Abrams                , DISTRICT JUDGE:
      Judge's Name


The C.J.A. attorney assigned to receive cases on this day,
   Thomas Ambrosio
                                    is hereby ordered to assume

representation of the defendant in the above captioned
                            July 10, 2020
matter, NUNC-PRO-TUNC                       .




                                SO ORDERED.




                                      UNITED STATES DISTRICT JUDGE



       July 10, 2020
Dated: New York, New York
